DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species I.A. of Figure 9 and the species II.A. of Figure 4 in the reply filed on July 12, 2021 is acknowledged.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the recitation “the at least one first fin is perforated” is indefinite, since claim 1, lines 7-8 recites “a first flow area of the first fluid flow passage is constant from the first inlet to the first outlet.”  The flow area will vary at a cross section coinciding with a perforation.
constant from the first inlet to the first outlet.”  The flow area will vary at a cross section coinciding with a perforation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-9, 13-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (2010/0263843).
	Figures 1-3, 4B and 5 (annotated, next page) disclose a heat exchanger 10, comprising:
a first plate 11 defining a first plurality of undulations 12 that extend along a first axis and a second axis (annotated Figure 3, next page);
a second plate 11 (shaded) defining a second plurality of undulations 12, the second plate 11 spaced apart from and coupled to the first plate 11 to define a first fluid flow passage a1 between the first plurality of undulations 12 and the second plurality of undulations 12, the first fluid flow passage a1 having a first inlet (right side 13 in Figure 3) and a first outlet (left side 14 in Figure 3), and a first flow area (Figure 4B) of the first fluid flow passage a1 is constant from the first inlet to the first outlet; and



    PNG
    media_image1.png
    818
    760
    media_image1.png
    Greyscale


a third plate 11 defining a third plurality of undulations 12, the third plate 11 spaced apart from and coupled to the second plate 11 to define a second fluid flow passage a2 between the second plurality of undulations 12 and the third plurality of undulations 12, the second fluid flow passage a2 discrete from the first fluid flow passage a1 and having a second inlet (bottom side 15 in Figure 3) and a second outlet (top side 16 in Figure 3), and a second flow area (Figure 4B) of the second fluid flow passage a2 is constant from the second inlet to the second outlet.
Regarding claim 2, Figure 4B discloses the second plurality of undulations 12 (bottom) are defined such that a peak 121 of one of the second plurality of undulations 12 is coaxially aligned with a peak 122 of one of the first plurality of undulations 12 (top) and a peak of one of the third plurality of undulations 12 (not shown, but similar to the first plurality of undulations 12).
first plate 11, the second plate 11 and the third plate 11 are parallel to each other and equidistant from each other.
Regarding claim 7, Figure 5 discloses the first plurality of undulations 12, the second plurality of undulations 12 and the third plurality of undulations 12 have the same pattern.
Regarding claim 8, Figure 5 (annotated, page 4) discloses the first plurality of undulations 12, the second plurality of undulations 12 and the third plurality of undulations 12 are each defined by a sinusoidal wave that extends along the first axis and the second axis.
Regarding claim 9, Figure 5 (annotated, page 4) discloses a plurality of the first plate 11, the second plate 11 and the third plate 11 (i.e. sets of three plates) that are integrally formed between a first housing plate and a second housing plate.  In this respect, end most plates are read as “a first housing plate and a second housing plate.”
Regarding claim 13, Figure 2 discloses each of the first plate 11, the second plate 11 and the third plate 11 (identical plates) has a first end 13, a second end 15, a third end 14 and a fourth end 16, and the first plurality of undulations 12, the second plurality of undulations 12 and the third plurality of undulations 12 extend along an entirety of the respective one of the first plate 11, the second plate 11 and the third plate 11 from the respective first end 13 to the respective third end 14 and from the respective second end 15 to the respective fourth end 16.
Regarding claim 14, Figure 5 (annotated, page 4) discloses the first plate 11 is integrally formed with the second plate 11 and the second plate 11 is integrally formed with the third plate 11 by unlabeled folds.
Regarding claim 15, as applied to claims 1 and 6-7 above, the claim limitations are met.
Regarding claim 18, as applied to claims 1 and 6-7 above, the claim limitations are met.
Regarding claim 19, as applied to claim 8 above, the claim limitations are met.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2010/0263843) in view of Phillips (1,751,757).
	Chang et al. discloses all the claimed limitations except at least one first fin within the first fluid flow passage a1 that interconnects the first plate 11 with the second plate 11, and at least one second fin within the second fluid flow passage a2 that interconnects the second plate 11 with the third plate 11.
Phillips (Figures 1-2 and 6) discloses a heat exchanger, comprising:
a first plate 1 (top in Figure 1) defining a first plurality of undulations that extend along a first axis and a second axis (vertical and horizontal in Figure 6);
a second plate 1 (next to top in Figure 1) defining a second plurality of undulations, the second plate 1 spaced apart from and coupled to the first plate 1 to define a first fluid flow passage between the first plurality of undulations and the second plurality of undulations, the first fluid flow passage having a first inlet and a first outlet, and a first flow area of the first fluid flow passage is constant from the first inlet to the first outlet; 

at least one first fin 3 within the first fluid flow passage that interconnects the first plate 1 (top in Figure 1) with the second plate 1 (next to top in Figure 1) for the purpose of providing support and multiple flow ducts.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Chang et al. at least one first fin within the first fluid flow passage that interconnects the first plate with the second plate for the purpose of providing support and multiple flow ducts as recognized by Phillips.  Furthermore, it would have been obvious to employ in Chang et al. at least one second fin within the second fluid flow passage that interconnects the second plate with the third plate for the purpose of providing support and multiple flow ducts, since It would have been obvious to one of ordinary skill in the art to apply a known technique to a known device ready for improvement to yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007).
Regarding claim 4, Figures 1 and 6 of Phillips disclose the at least one first fin 3 has a plurality of fin undulations that correspond with at least the first plurality of undulations.
Regarding claim 16, as applied to claims 3-4 above, the claim limitations are met.

(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2010/0263843) in view of Phillips (1,751,757) as applied to claim(s) 3-4 and 16 above, and further in view of Glasgow et al. (2,921,774).
	The combined teachings of Chang et al. and Phillips lacks the at least one first fin 3 is perforated.
Glasgow et al. (Figures 1-2 and 5-9) discloses a heat exchanger 25, comprising:
a first plate 36;
a second plate 37, the second plate 37 spaced apart from and coupled to the first plate 36 to define a first fluid flow passage 41 having a first inlet 33 and a first outlet 34; 
a third plate 36 (of an adjacent unit 35) spaced apart from and indirectly coupled to the second plate 37 to define a second fluid flow passage discrete from the first fluid flow passage 41 and having a second inlet and a second outlet (above and below in Figures 1-3); and
at least one first fin 42 within the first fluid flow passage 41 that interconnects the first plate 36 with the second plate 37 the at least one first fin 42 is perforated for the purpose of permitting fluid distribution and/or minimizing pressure drop.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Chang et al. and Phillips the at least one first fin is perforated for the purpose of permitting fluid distribution and/or minimizing pressure drop as recognized by Glasgow et al..
	Regarding claim 17, as applied to claim 5 above, the claim limitations are met.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763